As filed with the U.S. Securities and Exchange Commission onOctober 11, 2016 File No. 002-73948 File No. 811-03258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 199 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 200 (Check appropriate box or boxes.) DFA INVESTMENT DIMENSIONS GROUP INC. (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One, Austin, TX78746 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code (512) 306-7400 Catherine L. Newell, Esquire, Vice President and Secretary DFA Investment Dimensions Group Inc., 6300 Bee Cave Road, Building One, Austin, TX78746 (Name and Address of Agent for Service) Please send copies of all communications to: Jana L. Cresswell, Esquire Stradley Ronon Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8048 It is proposed that this filing will become effective (check appropriate box): [ ]immediately upon filing pursuant to paragraph (b) []on [Date] pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on [Date] pursuant to paragraph (a)(1) [X]75 days after filing pursuant to paragraph (a)(2) []on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Global Small Company Portfolio This Post-Effective Amendment No. 199/200 to Registration File Nos. 002-73948/811-03258 includes the following: 1. FACING PAGE 2. CONTENTS PAGE 3. PART A – Prospectus relating to the Institutional Class shares of the Registrant's Global Small Company Portfolio series of shares 4. PART B – Statement of Additional Information relating to the Institutional Class shares of the Registrant's Global Small Company Portfolio series of shares 5. PART C – Other Information 6. SIGNATURES Subject to Completion, [ ], 2016 P R O S P E C T U S [ ], 2017 Please carefully read the important information it contains before investing. DFA Investment Dimensions Group Inc. PORTFOLIOFOR LONG-TERM INVESTORS: GLOBAL SMALL COMPANY PORTFOLIO Ticker: [ ] INSTITUTIONAL CLASS SHARES This Prospectus describes the Institutional Class shares of the Portfolio which: Are generally available only to institutional investors and clients of registered investment advisors. Do not charge sales commissions or loads. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Table of Contents GLOBAL SMALL COMPANY PORTFOLIO 1 Investment Objective 1 Fees and Expenses of the Portfolio 1 Principal Investment Strategies 1 Principal Risks 2 Performance 3 Investment Advisor/Portfolio Management 3 Purchase and Redemption of Fund Shares 4 Tax Information 4 Payments to Financial Intermediaries 4 ADDITIONAL INFORMATIONON INVESTMENT OBJECTIVEAND POLICIES 5 Investments in Underlying Funds 6 Portfolio Construction 8 Portfolio Transactions 9 OTHER INFORMATION 10 Commodity Pool Operator Exemption 10 SECURITIES LOANS 10 MANAGEMENTOFTHE FUND 10 Management Fees 11 Shareholder Services 12 Fee Waiver and Expense Assumption Agreement 12 DIVIDENDS, CAPITAL GAINS DISTRIBUTIONSAND TAXES 12 PURCHASEOF SHARES 14 Cash Purchases 14 In-Kind Purchases 15 POLICY REGARDING EXCESSIVEOR SHORT-TERM TRADING 15 VALUATIONOF SHARES 17 Net Asset Value 17 Public Offering Price 18 EXCHANGEOF SHARES 19 REDEMPTIONOF SHARES 19 Redemption Procedure 19 Redemption of Small Accounts 20 In-Kind Redemptions 20 DISCLOSUREOF PORTFOLIO HOLDINGS 20 DELIVERYOF SHAREHOLDER DOCUMENTS 20 Global Small Company Portfolio Investment Objective The investment objective of the Global Small Company Portfolio (the "Portfolio") is to achieve long-term capital appreciation. Fees and Expenses of the Portfolio This table describes the fees and expenses you may pay if you buy and hold shares of the Global Small Company Portfolio. Shareholder Fees (fees paid directly from your investment): None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.45% Other Expenses* [ ]% Acquired Fund Fees and Expenses [ ]% Total Annual Fund Operating Expenses [ ]% Fee Waiver and/or Expense Reimbursement** [ ]% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement [ ]% * The Global Small Company Portfolio is a new portfolio, so the "Other Expenses" shown are based on anticipated fees and expenses for the current fiscal year. **
